NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30253

                Plaintiff-Appellee,             D.C. No. 3:17-cr-00052-SLG-1

 v.

RICKY A. BLODGETT,                              MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Ricky A. Blodgett appeals pro se from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Blodgett argues that the district court incorrectly determined that his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
hepatitis C was not an “extraordinary and compelling reason[]” to grant

compassionate release. See 18 U.S.C. § 3582(c)(1)(A)(i). He further argues that

the Bureau of Prisons is not meeting his medical needs, and that the 18 U.S.C.

§ 3553(a) sentencing factors support his release. The district court considered

these arguments, but concluded that the lack of support in the record for Blodgett’s

assertions concerning his medical condition, the seriousness of his offense, his

significant criminal history, and his disciplinary infractions while incarcerated

counseled against release. Given the record before the district court, it did not

abuse its discretion by denying Blodgett’s motion. See United States v. Aruda, 993

F.3d 797, 799 (9th Cir. 2021) (stating standard of review); United States v.

Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (a district court abuses its

discretion only if its decision is illogical, implausible, or without support in the

record).

      AFFIRMED.




                                           2                                     20-30253